                       Case 1:21-cv-00586-APM Document 6 Filed 03/17/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                        District
                                                  __________     of Columbia
                                                              District of __________


                      Hon. Eric Swalwell                          )
                             Plaintiff                            )
                                v.                                )      Case No.   1:21-cv-00586
                    Donald J. Trump, et. al.                      )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Hon. Eric Swalwell                                                                                                 .


Date:          03/17/2021
                                                                                           Attorney’s signature


                                                                                Sarah R. Fink (D.C. Bar No. 166663)
                                                                                       Printed name and bar number
                                                                                         KaiserDillon PLLC
                                                                                        1099 14th Street NW
                                                                                           8th Floor West
                                                                                       Washington, DC 20005
                                                                                                 Address

                                                                                        sfink@kaiserdillon.com
                                                                                             E-mail address

                                                                                            (202) 640-2850
                                                                                            Telephone number

                                                                                            (202) 280-1034
                                                                                              FAX number


            Print                        Save As...                                                                  Reset
